In a consolidated action to recover damages for injuries to person and property, and for expenses and loss of services, the appeals are from (1) a judgment entered upon the verdict of a jury in favor of respondent (2) an order denying a motion, entered upon the minutes, to set aside the verdict and for a new trial on all the grounds set forth in section 549 of the Civil Practice Act, except as to amount, and (3) an order denying a motion for a new trial on the ground of newly discovered evidence and to set aside the verdict and to vacate the judgment. Judgment unanimously affirmed, with costs. Order denying motion, made on the ground of newly discovered evidence, unanimously affirmed, without costs. No opinion. Appeal from the order denying the motion entered upon the minutes dismissed, without costs. No appeal lies from a denial of a motion for a new trial entered in the clerk’s minutes (Pagano v. Breczinski, 284 App. Div. 901, motion for leave to appeal denied 308 N. Y. 1050). Present — Nolan, P. J., MaeCrate, Schmidt, Beldoek and Murphy, JJ.